RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
Claims 1 and 4-20 are pending in the application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of the claims 1-16 and 18-21 made of record in the office action mailed on have been withdrawn due to Applicant’s amendment in the response filed 04/22/2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (JP2009-296055) in view of Nagai et al. (U.S. App. Pub. No. 20170252465).
Regarding claim 17, Nishio et al. teaches Nishio et al. teaches an ultrasonic probe (Abstract) comprising an acoustic matching layer containing a resin material and metallic particles such as tungsten, tantalum, copper, aluminum, silver and platinum. (par. [0036]). Nishio et al. teaches that the binder material preferably includes an epoxy resin including bisphenol A that is cured with a polyamine material. (par. [0036] and [0043]).
Nishio et al. does not teach that the particles are surface treated with a silane material.
Nagai et al. teaches a composition for an acoustic wave probe containing a silicone resin and inorganic compound particles. (Abstract). Nagai et al. teaches modifying the surface of the particles with a silane coupling agent which improves the hardness and mechanical strength of the resin material by improving the affinity between the particles and the resin material. (par. [0129]-[0130]).
It would have been obvious to one of ordinary skill in the art to treat the inorganic particles of Nishio et al. with a silane coupling agent.
One of ordinary skill in the art would have found it obvious to treat the inorganic particles of Nishio et al. with a silane coupling agent in order to improve the affinity between the particles and the binder material to create a composite that has improved mechanical properties.

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (JP2009-296055) in view of Nagai et al. (U.S. App. Pub. No. 20170252465) and Akiyama et al. (U.S. App. Pub. No. 2013/0081471).
Regarding claims 1-3, 10, 12, 14 and 16, Nishio et al. teaches an ultrasonic probe (Abstract) comprising an acoustic matching layer containing a resin material and metallic particles such as tungsten, tantalum, copper, aluminum, silver and platinum. (par. [0036]). Nishio et al. teaches embodiments wherein the size of metallic particles is about 3 or 5 microns. (par. [0055]).
Nishio et al. does not teach that the particles are surface treated with a silane material.
Nagai et al. teaches a composition for an acoustic wave probe containing a silicone resin and inorganic compound particles. (Abstract). Nagai et al. teaches modifying the surface of the particles with a silane coupling agent which improves the hardness and mechanical strength of the resin material by improving the affinity between the particles and the resin material. (par. [0129]-[0130]).
It would have been obvious to one of ordinary skill in the art to treat the inorganic particles of Nishio et al. with a silane coupling agent.
One of ordinary skill in the art would have found it obvious to treat the inorganic particles of Nishio et al. with a silane coupling agent in order to improve the affinity between the particles and the binder material to create a composite that has improved mechanical properties.
Nishio et al. does not specifically teach that the metallic powders consist of iron, titanium or nickel.
Akiyama et al. teaches an electromechanical transducer device (i.e. an acoustic probe) (Abstract, par. [0002]) which comprises a first and second acoustic matching layer comprising preferably an epoxy resin and optionally high-density particles to adjust the acoustic impedance of the layer. (par. [0033]-[0038]). The high-density metal particles may include metallic particles of iron which may used in the place of other materials such as tungsten, alumina, copper and compounds thereof. (par. [0035] and [0037]).
It would have been obvious to one of ordinary skill in art to select iron as the metallic material for the particles in Nishio et al. in view of the disclosure of Akiyama et al.
One of ordinary skill in the art would have found it obvious to select iron in view of the teachings of Akiyama et al.et al. that iron particles may be used in an acoustic matching layer and that they can replace or be interchangeably used with materials such as tungsten or aluminum as is disclosed in Nishio et al. The since the selection of a known material based on its suitability for its intended purpose is prima facie obvious. MPEP 2144.07.

Regarding claims 5-7, 8-9, 11, 13 and 15, Nishio et al. teaches that the binder material preferably includes an epoxy resin including bisphenol A that is cured with a polyamine material. (par. [0036] and [0043]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (JP2009-296055) in view of Nagai et al. (U.S. App. Pub. No. 2017/0252465) and Akiyama et al. (U.S. App. Pub. No. 2013/0081471), further in view of Lee et al. (U.S. App. Pub. No. 2016/0199031)
Nishio, Nagai and Ono et al. are relied upon as described in the rejection of claim 1, above.
Nishio et al. does not teach that the resin material is selected from materials claimed in claim 4. Nishio et al. teaches that the binder material should be preferably selected to match the impedence and can include epoxy, polyolefin, silicone, polyvinyl butyral, polyimide and polyester. (par. [0036]).
Lee et al. teaches a composition for a matching member used in an ultrasound probe which has a structure of particles included in a binder material. (Abstract). The binder material should be selected for matching the acoustic impedence and includes polyvinyl butyral, acrylate, polyester, polyamide, polyvinyl formal, phenoxy, polystyrene, polycarbonate, polyvinyl acetate, polyurethane, epoxy and mixtures thereof. (par. [0084]).
It would have been obvious to one of ordinary skill in the art to use binder materials selected from polymers disclosed in Lee et al. in the composition of Nishio et al.
One of ordinary skill in the art would have found it obvious to use polymers disclosed in Lee et al. based on the teachings of those polymers being suitably used for an acoustic matching binder material based on their ability to match acoustic impedence of the ultrasound wave generated by the ultrasound probe. The selection of a known material based on its suitability for its intended purpose is prima facie obvious. MPEP 2144.07

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (JP2009-296055) in view of Akiyama et al. (U.S. App. Pub. No. 2013/0081471) and Nakano et al. (U.S. App. Pub. No. 2014/0130607).
Regarding claims 18-20, Nishio et al. teaches an ultrasonic probe (Abstract) comprising an acoustic matching layer containing a resin material and metallic particles such as tungsten, tantalum, copper, aluminum, silver and platinum (i.e. including Group 4 to 12 metals). (par. [0036]). Nishio et al. teaches embodiments wherein the size of metallic particles is about 3 or 5 microns. (par. [0055]).
Nishio et al. does not specifically teach that the metallic powders consist of iron, titanium or nickel.
Akiyama et al. teaches an electromechanical transducer device (i.e. an acoustic probe) (Abstract, par. [0002]) which comprises a first and second acoustic matching layer comprising preferably an epoxy resin and optionally high-density particles to adjust the acoustic impedance of the layer. (par. [0033]-[0038]). The high-density metal particles may include metallic particles of iron which may used in the place of other materials such as tungsten, alumina, copper and compounds thereof. (par. [0035] and [0037]).
It would have been obvious to one of ordinary skill in art to select iron as the metallic material for the particles in Nishio et al. in view of the disclosure of Akiyama et al.
One of ordinary skill in the art would have found it obvious to select iron in view of the teachings of Akiyama et al.et al. that iron particles may be used in an acoustic matching layer and that they can replace or be interchangeably used with materials such as tungsten or aluminum as is disclosed in Nishio et al. The since the selection of a known material based on its suitability for its intended purpose is prima facie obvious. MPEP 2144.07.

Nishio et al. does not teach that the particles are surface treated with a phosphoric acid compound.
Nakano et al. teaches a method of manufacturing an acoustic matching member for an ultrasonic transmitter and receiver. (Abstract). Nakano et al. teaches that the matching member includes hollow particles and a resin material which fills the spaces between the particles. (par. [0018]). Nakano et al. further teaches that the surfaces of the particles are surface treated with a coupling agent to improve the affinity between the particles and the resin material which results in improved filling of the particles in the resin material (par. [0071]). The coupling agent may be a silane, titanate or phosphoric acid material. (par. [0072]). Nishio et al. teaches that the binder material preferably includes an epoxy resin including bisphenol A that is cured with a polyamine material. (par. [0036] and [0043]).
It would have been obvious to one of ordinary skill in the art to surface modify the particles of Nishio et al. with a phosphoric acid coupling agent.
One of ordinary skill in the art would have found it obvious to modify the surfaces of the particles with a phosphoric acid coupling agent in order to improve the affinity between the particles and the resin such that the filling of the particles in the resin is increased.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 04/06/2022 regarding the 35 U.S.C. §103 rejections made of record in the office action mailed on 01/18/2022 have been carefully considered but are deemed unpersuasive.
Applicant argues that the size of the claimed particle is critical to reducing acoustic attenuation as compared to the particle dimension of less than 25 nm in Nagai et al. Applicant has filed an affidavit on 04/06/2022 for the purpose of supporting the criticality of the claimed range and being superior to that disclosed in the Nagai et al. reference.
The evidence of secondary considerations of nonobviousness of the criticality of the claimed are not persuasive based on the disclosure of the primary reference. While the affidavit does show improved properties when iron particles having dimensions within the claimed range are used as compared to particles having dimensions of 25 nm, the primary reference which already teaches particles within the claimed range. Nagai et al. is used as a secondary reference to suggest modifying the surface of the particles with a silane coupling agent. The Applicant has therefore not argued against the combination of references as applied in the rejection made of record on 01/18/2022 with respect to the modification of particles having dimensions which fall within the claimed range as taught in Nishio et al. 
Applicant’s arguments with respect to Ono et al. have found to be persuasive and the reference has been removed from the rejections in the present office action.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        06/04/2022